Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “determining, when the terminal has established a user-plane bearer link with a network and before transmitting data to be transmitted, whether or not a destination address of the data to be transmitted is recorded in a pre-created address whitelist; acquiring, if the destination address of the data to be transmitted is not recorded in the address whitelist, an application identifier corresponding to the data to be transmitted, and conducting access control decision based on the application identifier to obtain a decision result”.
 	Independent claim 9 requires “determine, when the terminal has established a user-plane bearer link with a network and before transmitting data to be transmitted, whether or not a destination address of the data to be transmitted is recorded in a pre-created address whitelist; and acquire, if the destination address of the data to be transmitted is not recorded in the address whitelist, an application identifier corresponding to the data to be transmitted and conduct access control decision based on the application identifier to obtain a decision result”.
 	Independent claim 18 requires “ determining, when a terminal has established a user-plane bearer link with a network and before transmitting data to be transmitted, whether or not a destination address of the data to be transmitted is recorded in a pre-created address whitelist; acquiring, if the destination address of the data to be transmitted is not recorded in the address 
 	The prior art of records (in particular, McGinnity et al. (US 2012/0084460)(hereinafter McGinnity), and Kim (US 2017/0295536, hereinafter Kim) do not disclose, with respect to claim 1, “determining, when the terminal has established a user-plane bearer link with a network and before transmitting data to be transmitted, whether or not a destination address of the data to be transmitted is recorded in a pre-created address whitelist; acquiring, if the destination address of the data to be transmitted is not recorded in the address whitelist, an application identifier corresponding to the data to be transmitted, and conducting access control decision based on the application identifier to obtain a decision result” as claimed.  Rather, McGinnity discloses "for the conventional ACDC, a service request (SR) including the ACDC category, may be transmitted from a Non Access Stratum (NAS) layer to a lower layer, i.e. Radio Resource Control (RRC) layer before the UE in idle mode initiates a random access procedure. The barring parameters are derived in the RRC layer, and ACDC decision is conducted in the RRC layer.” (see McGinnity, p. [0021-0023]).  Moreover, Kim discloses the NAS layer of UE receives ACDC restriction information related to application category C from the application layer, and runs a barring timer when the access to the serving cell is barred; at the same time, the NAS layer of the UE receives information related to application category B from the application layer; when the priority of the determined category B is not higher than that of the category C of the application having caused the barring, the NAS layer may not start the NAS signaling connection request procedure required by the application (see Kim, p. [0185-0198]). The same reasoning applies to claims 9 and 18.  Accordingly, claims 1-16, 18-21 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477